DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final under AFCP 2.0 filed on April 21st, 2021 has been acknowledged and has been entered.  By this amendment, claims 1, 9, 23, and 24 have been amended and claims 15-22 have been cancelled.  Accordingly, claims 1-14, 23, and 24 are pending in the present application in which claims 1, 9, 23, and 24 are in independent form.  Applicant’s amendment to claims 1, 23, and 24 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to clam 24 had obviated the 112(b) rejection indicated in the previous office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Chase J. Brill (Reg. No. 61,378) on May 04th, 2021.
The application has been amended as follows:
In the claims:
In dependent claim 8, line 4, please replace “a second reflecting material” with --the second reflecting material--.
Allowable Subject Matter
Claims 1-14, 23, and 24 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on April 21st, 2021 (see Applicant’s remarks on page 8, line 9 to page 9, line 20), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or fairly suggest, among other elements, the limitation of “after the step of forming the second reflecting layer, an entirety of the second reflecting layer is located below a plane in which an upper surface of the light emitting element extends”, as recited in independent claims 1 and 9, respectively, “forming a second resin containing a second reflecting material by performing steps comprising mixing a base resin of a curable resin material and the second reflecting material to form a mixture, and after allowing at least two hours to elapse, mixing a curing agent into the mixture”, as recited in independent claims 23 and 24, respectively.
Claims 2-8 and 10-14 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.